y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-12-00502-CV

    KELLY R. GINN, GREEN-SPAN PROFILES, L.P., GREEN-SPAN MANAGEMENT,
     L.L.C., GREEN-SPAN ENTERPRISES, INC., AND BKG INVESTMENTS, L.L.C.,
                           Appellants/Cross-Appellees

                                             V.
               NCI BUILDING SYSTEMS, INC., Appellee/Cross-Appellant

      Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2009-35831).


TO THE 11TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before this Court, on the 13th day of August 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the final judgment signed by
               the trial court on February 20, 2012. After submitting the
               case on the appellate record and the arguments properly raised
               by the parties, the Court holds that the trial court’s judgment
               contains no reversible error. Accordingly, the Court affirms
               the trial court’s judgment.

                      The Court orders that the appellants/cross-appellees,
               Kelly R. Ginn, Green-Span Profiles, L.P., Green-Span
               Management, L.L.C., Green-Span Enterprises, Inc., and BKG
               Investments, L.L.C., jointly and severally, pay one half of the
               appellate costs.         The Court orders that the
              appellee/cross-appellant, NCI Building Systems, Inc., pay one
              half of the appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 13, 2015.

              Panel consists of Justices Jennings and Higley. * Opinion
              delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT




*      The Honorable Jim Sharp, former Justice of this Court, was a member of the Panel
       and present for argument when this case was actually submitted. Because his term
       expired on December 31, 2014, he did not participate in the decision of the case.
       See TEX. R. APP. P. 41.1(b) (“After argument, if for any reason a member of the
       panel cannot participate in deciding a case, the case may be decided by the two
       remaining justices.”).